Citation Nr: 0934272	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-34 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder and if so, whether entitlement to service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1943 to 
January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO), which reopened the Veteran's claim, but denied 
service connection for a back disorder on its merits.  The 
Board notes that during the course of the appeal, the 
Veteran's claims file was temporarily brokered to the St. 
Louis, Missouri, VA Regional Office.  

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the Veteran 
requested a 60-day hold on the case so that additional 
medical evidence could be submitted.  Private medical 
records, a picture of the Veteran's back, photocopied 
pictures of various military trucks, a May 2002 "Special 
Diploma" letter, and a July 2007 lay statement were 
submitted.  The Veteran waived RO consideration of this new 
evidence.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The RO denied entitlement to service connection for a 
back injury in an August 1999 rating decision.  The Veteran 
did not appeal the decision.  

3.  The evidence received since the August 1999 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a lower back disorder.  

4.  Resolving doubt in the Veteran's favor, competent 
evidence of record relates the current low back disorder to 
active service.  


CONCLUSIONS OF LAW

1.  The August 1999 rating decision that denied entitlement 
to service connection for a back injury is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2008).

2.  The evidence received since the August 1999 rating 
decision is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  The Veteran's lumbar spine disorder is related to active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Rules and Regulations
A.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.  

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for arthritis may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  Decision  
A.  New and Material Evidence

At the time of the August 1999 rating decision, which denied 
service connection for a back injury, the evidence of record 
consisted of the Veteran's service treatment records, his 
separation qualification record, an August 1945 article from 
the Victory Times, a November 1998 private medical report, 
results from a January 1999 VA examination, two personal 
statements submitted by the Veteran's daughter and son 
received in March 1999 and April 1999, several personal 
statements by the Veteran, and his August 1998 formal 
application for compensation benefits.  

In the August 1999 rating decision, the RO determined that 
while the medical evidence reflects a current back 
disability, there is no evidence of record showing an injury 
or event in service relating to the stated disability.  The 
RO acknowledged the statements submitted by the Veteran's 
children, attesting to him having back problems after 
discharge from active military service, but again noted that 
service treatment records fail to show any event or injury 
pertaining to the Veteran's back.  As such, the RO concluded 
that service connection must be denied for the claimed back 
injury.  The Veteran was notified of the denial in an August 
1999 letter, including his appeal rights, and he did not 
appeal the decision.  Thus, it is final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  

The Board notes that the RO reopened the Veteran's claim in 
the December 2006 rating decision.  The Board is required to 
address the issue of reopening despite the RO's denial of 
service connection on the merits.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (1996).  

The Board has reviewed the evidence of record and finds that 
the Veteran has submitted new and material evidence to reopen 
the claim of service connection for a back disorder.  Since 
the August 1999 rating decision, the evidence received into 
the record includes private medical records from November 
2002 to May 2009, VA outpatient treatment records dated 
October 2001 to August 2006, a July 2007 personal statement 
by the mayor of the Village of Lynwood, a June 2009 
photograph of the Veteran's back, photocopied pictures of the 
trucks driven by the Veteran during service, personal 
statements from the Veteran, results from an October 2006 VA 
examination, and testimony elicited at the May 2009 Board 
hearing.  Medical records indicate that the Veteran has 
lumbar spinal stenosis, bilateral lumbar radicular pain, 
lumbar disc herniation, and lumbar degenerative disc disease.  
More importantly of record are several private medical 
statements and results from an October 2006 VA examination 
that discusses whether the Veteran's in-service military 
occupational specialty (MOS) attributed to his current back 
disability.  The evidence is new and material, as it relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for a back disability.  Given the 
state of the current record and the newly-received evidence, 
the Board finds that new and material evidence has been 
submitted.  Thus, the claim is reopened and will be discussed 
on the merits below.  

B.  Service Connection

At the May 2009 hearing, the Veteran testified that driving a 
tank retriever approximately 12 to 24 hours on rough terrain 
during service caused stress on his back, which eventually 
led to his current back disability.  The Veteran contends 
that his duties as a heavy truck driver in service are 
attributable to his back disability, and service connection 
is warranted.  

As previously mentioned, the Veteran's service treatment 
records are void of any complaints, treatment, or diagnosis 
of a back disorder during his military service.  However, 
according to his separation qualification record, his 
military occupational specialty (MOS) was that of a heavy 
truck driver.  It was also noted that he drove all army 
vehicles over three ton trucks, drove over all types of roads 
and terrain observing blackout regulations, made minor road 
repairs on vehicles, served in the ETO (European Theater of 
Operations), and hauled personnel and supplies.  An article 
published in the Victory Times dated August 1945 stated that 
the Veteran drove his M25 truck over 22,000 miles of roads 
within the United Kingdom and Continental Europe.

Following separation from service, post service treatment 
records reflect consistent treatment for a back disorder.  
Beginning in November 1998, the Veteran received treatment 
for his lumbar spinal disorder.  It was reported in a 
November 1998 private medical record that the back pain 
started with an injury during his military service.  
Thereafter, a January 1999 VA examiner diagnosed him with 
spondylosis of the lumbosacral spine with evidence of right 
S1 radiculopathy, and February 2006 private computerized 
tomography (CT) scan results revealed multilevel degenerative 
changes of the lumbar spine with significant loss of 
intervertebral disk space at L4-L5, multilevel facet 
arthropathy, narrowing of the bilateral lateral recesses at 
L3-L4, and bilateral L4 neural foramen.  A transforaminal 
epidural steroid injection of the right L4-L5, L5-S1 was 
performed in April 2006, with subsequent injections performed 
from July 2006 to October 2006.  In May 2007, a spinal cord 
stimulator trial insertion in the lumbar spine was completed, 
and an x-stop procedure at L3-L4 and L4-L5 was performed in 
February 2008.  

In October 2006, the Veteran was afforded a VA examination 
for his back disorder.  He informed the examiner of being a 
tank retrieval vehicle driver during his military service.  
He explained that with all the significant driving during his 
active duty, he did have intermittent low back pain, but 
never reported to sick call for treatment.  The Veteran 
further added that he continued to have constant low back 
pain since his military service.  Upon physical examination 
of the Veteran and review of pertinent x-rays, the VA 
examiner, in relevant part, diagnosed him with severe 
spondylosis of the lumbar spine with bilateral lower 
extremity radiculopathy on peripheral nerve examination.  He 
opined that based upon the Veteran's MOS, the size of the 
vehicle, and the rough terrain "it is a 50/50 possibility 
that the continued movement of the unleveled terrain could 
cause back problems."  He further concluded that because 
service treatment records failed to show treatment for lumbar 
spine injuries, "it would be pure speculation if his lower 
lumbar degenerative spondylosis of the lumbar spine is 
military related."  

In support of his claim for benefits, the Veteran submitted 
several medical statements that attribute his current back 
disorder to his military service.  In a May 2006 private 
medical record, Dr. S.K. stated that it appears the Veteran's 
low back pain symptoms have been present for nearly "60 
years secondary to the original lumbar sprain injury that 
occurred in the military . . . ."  In a follow-up statement 
dated June 2007, Dr. S.K., indicated that the Veteran's 
current back disorder has worsened because of the continuous 
compression of the lumbar spine that he sustained for two 
years while performing his military duties as a tank 
retriever.  Similarly, Dr. S.I. concluded in a May 2009 
private medical statement that "[i]t is more likely than not 
that the deterioration of the lumbar spine as well as the 
resultant chronic pain are military service related."  
Finally, in May 2009, Dr. M.L. wrote that the Veteran's 
symptoms of lumbar degeneration and chronic pain were 
attributed to his military service. 

The Board has reviewed this case and finds that the evidence 
supports the grant of service connection for a back disorder.  
The Board is certainly aware that there are no service 
treatment records to substantiate the Veteran's complaints of 
back pain during service.  However, the Veteran is competent 
to report that he had back pain and injured his back due to 
driving trucks, which is evident by his MOS, and more 
importantly, the August 1945 article stating that he drove 
over 22,000 miles of roads within the United Kingdom and 
Continental Europe.  Thus, the Board finds that the Veteran's 
assertions are credible, and when resolving doubt in the 
Veteran's favor, will concede such injury in service.  

It must be noted that the Veteran is not, on the other hand, 
competent to state that he sustained severe spondylosis of 
the lumbar spine with bilateral lower extremity radiculopathy 
in service, as that requires a medical opinion or requires 
objective medical evidence.  Regardless, there is no reason 
for the Board to question the Veteran's credibility in this 
case, particularly when three private physicians all 
concluded that the Veteran's back disorder is attributable to 
his active military service.  

Additionally, the diagnoses provided by the VA examiner in 
the October 2006 examination report essentially concedes the 
Veteran's history of an injury in service, and the Veteran 
currently has disabilities of the lower back as a result of 
some type of event or injury.  During the examination, the 
Veteran provided a statement as to continuity of 
symptomatology, stating that his lower back disorder began in 
1943, which is during the Veteran's period of active service.  
Again, the Board finds that the Veteran's statements are 
credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd per curiam,  78 F.3d 604 (Fed. Cir. 1996) (table) 
(Board must analyze the credibility and probative value of 
evidence).  

The Board acknowledges that in the October 2006 VA 
examination report, the VA examiner indicated that there was 
a "50/50 possibility" that driving a truck on unleveled 
terrain could cause back problems, but concluded that the 
current findings of lower lumbar degenerative spondylosis of 
the lumbar spine could not be causally related to the 
Veteran's service without resorting to "pure speculation."  
In this case, the examiner's statement is not construed as a 
negative opinion, rather, the examiner declined to offer a 
concrete opinion.  However, as mentioned above, there are 
four positive nexus statements by three private physicians, 
which have not been refuted by true negative opinions of 
etiology.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin or the degree of disability, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

Given the facts of this case, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for a lower back disorder is warranted.  

III.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

Given the fully favorable decision, discussed above, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the Veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  





ORDER

New and material evidence having been received, the claim for 
service connection for a back disorder is reopened.  

Entitlement to service connection for a lumbar spine disorder 
is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


